Citation Nr: 1312874	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  09-07 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service-connection for a lung disability (claimed as dyspnea).

2.  Entitlement to service connection for pleural disease and interstitial lung disease (including fibrosis and asbestosis), claimed as due to in-service asbestos exposure.

3.  Entitlement to service connection for a lung disability other than pleural disease and interstitial lung disease (including fibrosis and asbestosis), to include left diaphragmatic dysfunction with left lower lobe atelectasis.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1962 to August 1966.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of February and June 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a Board hearing before the undersigned in March 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.

As discussed in more detail below, the Board is reopening the Veteran's service-connection claim for a lung disability herein.  The evidence of record demonstrates that the Veteran has multiple diagnosed disabilities affecting his lungs, to include pleural disease, interstitial lung disease, and left diaphragmatic dysfunction with left lower lobe atelectasis (collapsed lung).  The Veteran asserts that his lung disabilities were caused by in-service asbestos exposure, and significantly, the evidence of record favors a finding that his pleural disease and interstitial lung disease are in fact related to this in-service exposure.  However, with respect to his diaphragmatic dysfunction and left lower lobe collapsed lung, the evidence inadequately addresses the etiology of such disability.  As such, the Board is bifurcating the reopened issue so that a decision on the merits can be made addressing those lung disabilities which are already linked to the Veteran's service, and so that additional development can be ordered where open medical questions as to the etiology of his other lung disabilities remain.  For the sake of clarity, the Board has accordingly recharacterized these issues above.

The Veteran's service-connection claim for a lung disability other than pleural and interstitial lung disease, to include left diaphragmatic dysfunction with left lower lobe atelectasis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 2004 rating decision denied the Veteran service connection for a lung disability (claimed as dyspnea) as due to in-service asbestos exposure. 

2.  The evidence associated with the claims file subsequent to the May 2004 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits. 

3.  The evidence of record is in equipoise as to whether the Veteran was exposed to asbestos during his period of active duty military service.

4.  The evidence of record supports a finding that the Veteran's current pleural disease and interstitial lung disease (including fibrosis and asbestosis) are causally related to his in-service exposure to asbestos.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012). 
2.  New and material evidence having been submitted, the claim for service connection for a lung disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 

3.  Resolving all doubt in the Veteran's favor, service connection for pleural disease and interstitial lung disease (including fibrosis and asbestosis) is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  To the extent that there may be any deficiency of notice or assistance, to include any inadequate notice under Kent v. Nicholson, 20 Vet. App. 1 (2006), there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.

II.  New and Material Evidence

This appeal arises out of the Veteran's contention that he has current lung disabilities that are the result of in-service exposure to asbestos.  

By a May 2004 rating decision, the RO denied the Veteran's original service-connection claim for dyspnea due to asbestos exposure based on findings that the Veteran had no in-service asbestos exposure, and that there was no evidence relating any lung condition to service.  The Veteran initiated, but did not perfect an appeal of this decision, and it became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  

In June 2006, the Veteran requested that his previously denied service-connection claim for lung problems be reopened.  The RO denied this request in the above-referenced February 2007 rating decision.  Upon receipt of additional evidence, the RO appropriately readjudicated the Veteran's claim in June 2007, as per the provisions of 38 C.F.R. § 3.156(b).  The Veteran disagreed with the RO's determination and perfected this appeal.

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012); see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (finding that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence).

Since the May 2004 rating decision, the Veteran has submitted two private medical opinions from his pulmonologist, Dr. S.C., specifying that the Veteran has "pleural plaques, interstitial lung disease, and pleural thickening highly suggestive of prior asbestos exposure."  In both opinions, Dr. S.C. concluded that "it is [as] likely as not that the source of his asbestos exposure was during his service in the Navy."  See the March 13, 2007 and September 24, 2007 letters from Dr. S.C. respectively.

This additional medical evidence submitted by the Veteran is new in that it was not of record at the time of the May 2004 rating decision.  As noted above, for purposes of determining whether the claim should be reopened, the Board will presume the credibility of the newly-submitted evidence.  See Justus, 3 Vet. App. at 513.  Significantly, Dr. S.C.'s opinions indicate that the Veteran has current lung diseases that are related to in-service exposure to asbestos.  This evidence qualifies as "material," since it relates to an unestablished fact necessary to substantiate the claim and tends to raise a reasonable possibility of substantiating the claim.  The Board therefore reopens this claim.

The Board wishes to make clear that although there may be of record new and material evidence sufficient to reopen the Veteran's claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Having stated as much, for reasons which will be expressed below, the Board finds that the probative evidence of record favors a finding that two of the Veteran's current lung disabilities-namely pleural disease and interstitial lung disease (including fibrosis and asbestosis)-are in fact related to his period of active duty service, specifically in-service asbestos exposure.  Thus, in so far as the Veteran's service-connection claim includes requests for compensation for these disabilities, the Board is granting these requests herein.  Notably however, the Veteran has also been diagnosed with left diaphragmatic dysfunction with left lower lobe atelectasis.  As discussed in the REMAND section below, the medical evidence of record addressing the etiology of this disability is speculative at best, and without further development, does not support a claim for service-connection at this time either on a direct or secondary basis.  As such, the Board is now bifurcating the Veteran's lung disability claim so that the Veteran may be compensated for the lung disabilities that are already linked to the his active duty service, and so that additional development can be ordered to ensure that an informed decision is made as to whether the Veteran's other lung disability or disabilities are similarly related to his service, or to another service-connected disability.  

III.  Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  In this connection, the Veteran asserts that his current lung disabilities were caused by in-service exposure to asbestos.  

There is no specific statutory guidance regarding claims for service connection for asbestosis or other asbestos-related diseases, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The M21-MR adds that where service-connection is requested for a disability involving asbestos exposure, as in this case, VA must determine whether or not service records demonstrate the veteran was exposed to asbestos during service, whether development has been accomplished sufficient to determine if the veteran was exposed to asbestos either before or after service, and whether a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Pt. IV, Subpt. ii, Ch. 2, Sec. C, Para. 9(h) (M21-1MR, IV.ii.2.C.9.h).

Turning first to Shedden element (1), current disability, the M21-MR indicates that inhalation of asbestos fibers can produce fibrosis, asbestosis, and pleural effusions, among other lung problems.  M21-1MR, IV.ii.2.C.9.b.  Significantly, it is undisputed that the Veteran has asbestos-related pleural disease.  Indeed, in May 2004 and November 2008, two different VA examiners respectively identified the presence of pleural plaques in the Veteran's lungs consistent with asbestos-related pleural disease, upon review of CT scans.

In addition, in November 2003, the Veteran's pulmonologist, Dr. S.C., also diagnosed the Veteran with underlying interstitial lung disease suggestive of prior asbestos exposure.  See Dr. S.C.'s November 6, 2003 Consultation Report, at 3.  Although the May 2004 VA examiner and the November 2008 VA examiner agreed that imaging of the chest dating between 2003 and 2005 failed to show the presence of interstitial disease such as fibrosis or asbestosis, more recent CT scans taken in February 2007 and January 2008 did show increased opacity in the lower lobes of the Veteran's lungs since 2005, and included impressions of prior asbestos exposure with potential interstitial fibrosis.  See, e.g., the January 2008 CT scan report, at 1.  Significantly, upon review of these more recent February 2007 and January 2008 CT scans, the November 2008 VA examiner could no longer rule out a diagnosis of fibrosis or asbestosis, concluding instead that she simply could not determine whether the Veteran had asbestosis without resort to mere speculation.  She explained that in addition to having to review uninterpretable PFT results, she was unable to observe whether the Veteran's more recent CT scan reports showed definitive fibrosis in the lungs that is specifically due to asbestos.  

Based on these findings, the Board believes that at the very least, the evidence of record is in equipoise as to whether the Veteran has interstitial lung disease, to include fibrosis and asbestosis, in addition to asbestos-related pleural disease.  No recent physician, to include the November 2008 VA examiner, has specifically ruled such disability out, and Dr. S.C. has maintained in her 2007 letters that the Veteran does indeed have interstitial lung disease highly suggestive of prior asbestos exposure.  The Board accordingly resolves all doubt in the Veteran's favor and finds that the Veteran's current lung disabilities consist of both asbestos-related pleural disease and interstitial lung disease (to include fibrosis and asbestosis).  As noted above, the Veteran's other diagnosed lung disability-left diaphragmatic dysfunction with left lower lobe atelectasis-is addressed in the REMAND section below.  Element (1) of Shedden, current disability, is accordingly satisfied.  

Turning next to element (2), in-service disease or injury, the Veteran's service treatment records include no documented complaints of, or treatment for any problems with his lungs.  The Veteran nevertheless asserts that he suffered injury to his lungs by breathing in asbestos fibers while serving on board the U.S.S. Cabildo.  In particular, at the March 2011 hearing, the Veteran recalled breathing in dust particles while serving on fire watch as a boatswain's mate when the ship's flight decks were sandblasted in the shipyards of San Francisco and Japan.  He also testified that he would breathe in dust particles kicked up while buffing asbestos tile floors.  He indicated that he would also breathe in dust particles from paint chips while scraping paint from the ship's walls and sweeping it up without respiratory protection.  In addition, the Veteran also stated that he served as a storekeeper on Cabildo, and at times worked near the engine room of the ship, which likely contained asbestos.  Finally, at times during the appeal, the Veteran has also suggested that asbestos coated the pipes in his barracks and he breathed in the fibers when someone would bump up against them.  

The Veteran's service personnel records confirm service aboard Cabildo for a three year period.  His DD-214 also confirms service as a storekeeper.  Although there is a record on file suggesting that duties performed as a storekeeper generally involve minimal exposure to asbestos, the Board finds no reason to doubt that the Veteran breathed in dust products when stirred up from tile floors, paint, and from sandblasting in the shipyards as he so testifies.  Indeed, the Veteran is competent to attest to his own observable symptoms and in-service experiences, and there is no evidence of record suggesting that the Veteran is not being entirely forthright with VA.  

After separation from service, the Veteran worked in a wood mill and for a manufacturer of precision cast parts.  The Veteran testified that he had no exposure to asbestos during these occupations, as his duties primarily involved working with wood products at the mill, and removing wax from parts using an industrial autoclave where casting was done.  He specifically denied working at all with brake fittings.  See March 2011 Hearing Tr. at 13-16.  The Veteran also worked as a custodian at an elementary school, where renovations at the school required asbestos tile to be removed in the late 1990s.  The Veteran stipulated that he was not involved in this asbestos removal, and that other professionals sealed off the work zone and disposed of the asbestos materials.  See id. at 10-12.

As discussed above, the medical evidence of record confirms that the Veteran has current lung disabilities that resulted from prior asbestos exposure.  Thus, the key question at issue in this case is not whether the Veteran had prior asbestos exposure, but rather, when his asbestos exposure occurred.  The M21-MR specifies that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  M21-1MR, IV.ii.2.C.9.d.  Based on a review of the Veteran's competent and credible testimony and the medical evidence of record, the Board finds it equally probable that the Veteran breathed in asbestos fibers while performing duties on board Cabildo in the mid-1960s, and had similar exposure to such fibers in the decades subsequent to his service while working in the plywood mill, while manufacturing cast parts, or while working as a custodian.  Indeed, some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR, IV.ii.2.C.9.f. (emphasis added).  

Thus, the Board again resolves all doubt in the Veteran's favor and finds that the Veteran was exposed to asbestos in performance of his duties while serving on Cabildo during his period of active duty service.  Element (2) of Shedden in accordingly satisfied.  

Finally, with respect to element (3), nexus or relationship, the Board reiterates that the Veteran's pulmonologist has already determined that his pleural disease and interstitial lung disease are medically related to prior asbestos exposure.  Both the May 2004 and November 2008 VA examiners also agreed that the Veteran has asbestos-related pleural disease.  Crucially, upon review of the Veteran's stated history of exposure, and after considering the time frame within which the Veteran was exposed to asbestos (1962-1966) and ultimately diagnosed with asbestos-related disabilities (2003), Dr. S.C. determined that it is as likely as not that "the source of the Veteran's asbestos exposure was during his service in the Navy."  See Dr. S.C.'s March and September 2007 letters.

Dr. S.C.'s opinion has some support in the record from the opinion of the April 2004 VA examiner, who in less specific terms noted that the Veteran's asbestos-related disabilities "may have been partly from exposure in [the] military. . . .".  See the April 2004 VA examiner's report, page 2.

Thus, the medical evidence of record includes a positive link between the Veteran's current pleural and interstitial lung diseases and his in-service exposure to asbestos.  As such, Shedden element (3) is met.  Therefore, all elements of the claim for service connection are satisfied, and the benefit sought on appeal is allowed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lung disability is reopened.

Service connection for asbestos-related pleural disease and interstitial lung disease (to include fibrosis and asbestosis) is granted.


REMAND

As discussed above, the Board has reopened the Veteran's service-connection claim for a lung disability, and has bifurcated and recharacterized the issue so that each of the Veteran's current lung disabilities may be considered for a compensation award.  

Although the evidence of record is sufficient to award service-connection for the Veteran's diagnosed pleural disease and interstitial lung disease above, additional development is required before a decision on the merits can be made as to whether an award of service connection is warranted for any other lung disease, to include a left diaphragmatic dysfunction with left lower lobe atelectasis (collapsed lung).

I.  Social Security Administration (SSA) Records

In a statement dated August 26, 1980, the Veteran indicated that he was denied Social Security benefits.  He was 36 years old at the time.  The record does not reflect that any request has been made for existing SSA records.  Any records associated with that claim, particularly medical records, could shed additional light on the issue currently before the Board.  As such, these records should be requested and obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

II.  VA examination

In April 2003, the Veteran underwent right shoulder surgery for repair of his right rotator cuff.  When he awoke in the recovery room, the Veteran felt short of breath and diaphoretic.  Chest x-rays taken at the time revealed haziness and blunting of the costophrenic angle on the left.  See the May 6, 2003 treatment report of Dr. W.C.R.  Subsequently, on October 21, 2003, Dr. W.C.R. diagnosed the Veteran with a paralyzed diaphragm on the left, with pulmonary functions approximately fifty percent of normal.  More recently, the November 2008 VA examiner diagnosed the Veteran with left diaphragmatic dysfunction with left lower lobe atelectasis, with "onset approximately February 2003."  

Neither the Veteran's pulmonologist, Dr. S.C., nor the November 2008 VA examiner have been able to determine the etiology of the Veteran's diaphragm dysfunction and collapsed lung.  Although Dr. S.C. noted some possible causes in a November 6, 2003 report to include infection and nerve damage, she ultimately concluded that she was "not exactly sure what caused his left hemidiaphragmatic dysfunction."  Significantly, upon review of recent abnormal PFT results, the November 2008 VA examiner determined that the PFT abnormalities are likely due in part to the Veteran's paralyzed hemidiaphragm, but could not determine to what extent, if at all, the Veteran's asbestos-related disabilities contributed to his PFT abnormalities without resorting to mere speculation.  

In McLendon v. Nicholson, 20 Vet. App. 79, 81(2006), the Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In light of the fact that the Veteran has a current left lung dysfunction with unknown etiology, that the Board has now conceded that the Veteran did in fact have in-service asbestos exposure, that the Board has also awarded service-connection for pleural disease and interstitial lung disease based on that exposure, and that the November 2008 VA examiner was unable to determine whether the Veteran's asbestos-related disabilities may or may not contribute to the Veteran's abnormal lung functioning, the Board believes a VA medical examination and opinion is required so that the etiology of the Veteran's left diaphragmatic dysfunction with left lower lobe atelectasis may be specifically addressed, pursuant to the low threshold set forth in McLendon. 

Because the issue on appeal now includes open questions as to whether service connection may be awarded on a direct or secondary basis, on remand the AOJ should also send the Veteran notice of the statutory and regulatory provisions addressing direct and secondary service-connection claims, outlined 38 C.F.R. §§ 3.303 and 3.310 respectively.  38 C.F.R. § 3.159(b) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an updated notice letter in compliance with the VCAA addressing his newly characterized service-connection claim for a lung disability other than pleural and interstitial lung disease, to include left diaphragmatic dysfunction with left lower lobe atelectasis.  This letter should inform the Veteran of the information and evidence that is necessary to substantiate his service-connection claim on both a direct and secondary basis, in terms of 38 C.F.R. §§ 3.303 and 3.310, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

2.  With any needed assistance from the Veteran, obtain from SSA records pertinent to any claim made by the Veteran for disability benefits as well as the medical records relied upon concerning that claim.  If such records are unavailable, the claims file should be clearly document to that effect.

3.  After completing the development outlined in items 1 and 2 above, schedule the Veteran for an examination to determine the nature and etiology of his current lung disability or disabilities.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any lung disability present, other than those disabilities for which service-connection has already been established.  For each identified disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in, or is otherwise related the Veteran's active service.  

For the purposes of this opinion, the examiner should accept as true that the Veteran had asbestos exposure while on active duty.

Notwithstanding the above, the examiner should also offer an opinion as to whether it is at least as likely as not that any diagnosed lung disability was caused or aggravated beyond its natural progression by his service-connected asbestos-related pleural disease and/or interstitial disease, to include fibrosis and asbestosis.  

With respect to the Veteran's left diaphragmatic dysfunction with left lower lobe atelectasis in particular, if such disability has in fact resolved since the time of the Veteran's last VA examination in November 2008, this should be made clear.  If such is the case, the examiner should still provide opinions as to whether it is at least as likely as not that the Veteran's prior history of such disability was related to his period of active service, or was caused or aggravated by his service-connected lung disabilities.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

A rationale for all opinions expressed should be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


